DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation portion” in claims 1-9, “an image detecting unit” in claims 5 and 6, and “a current detecting unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

That is, in the controller 30, the CPU 31 controls each device of the image forming apparatus A while using the RAM 33 as a work area based on the control program stored in the ROM 32. Then, the above-described image forming operation such as toner image formation on the photosensitive drum 51 is executed through the control of each device (¶ 0042, Fig. 2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US 2004/0184830, hereinafter Miyamoto).

Regarding claim 1, Miyamoto teaches an image forming apparatus comprising (full-color image forming system 1; ¶¶ 0034-0052, Figs. 1 and 2):
an image bearing member (image forming units 10; ¶¶ 0036-0037, Figs. 1 and 2); 
a transfer member configured to transfer a toner image carried on the image bearing member to a sheet by being applied with a voltage (intermediate transfer belt 15; ¶¶ 0036-0039, Fig. 2);
a controller (control unit 40; ¶¶ 0053-0058, Figs. 3 and 4) configured to execute a mode of outputting a test chart for setting a voltage to be applied to the transfer member during image formation (printing tests charts; ¶ 0052, ¶¶ 0056-0058), the mode being a mode of transferring a plurality of test images to the test chart by applying a plurality of different voltages to the transfer member (selecting test charts and setting biases; ¶¶ 0064-0067, ¶¶ 0080-0081, Fig. 5); and 
an operation portion capable of setting a type of a sheet on which the mode is executed (sheet information display area 113; ¶ 0063, ¶ 0080, Fig. 5); 


Regarding claim 9, Miyamoto teaches the image forming apparatus according to claim 1, wherein the image bearing member is an intermediate transfer belt onto which a toner image formed on a photosensitive member is transferred (intermediate transfer belt 15; ¶¶ 0036-0039, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim 1 above, and further in view of Itagaki (US 2017/0097593).

Regarding claim 2, Miyamoto teaches the image forming apparatus according to claim 1, but does not explicitly teach wherein the controller presets a center value for 
However, Itagaki teaches wherein the controller presets a center value for setting a voltage corresponding to a center of the voltages to be applied in the mode based on the voltage value, which is set in the previous mode (set value for center portion bias; ¶¶ 0061-0063).
Miyamoto and Itagaki are in the same field of endeavor of an image forming apparatus that performs calibration. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Miyamoto to preset a center value for setting a voltage corresponding to a center of voltages as taught by Itagaki. The combination improves the operability of the apparatus by providing a process for setting optimal values in calibration (¶¶ 0008-0019, Itagaki).

Regarding claim 3, Miyamoto in view of Itagaki teach the image forming apparatus according to claim 2, but Miyamoto does not explicitly teach wherein the center value preset can be change via the operation portion.
However, Itagaki teaches wherein the center value preset can be change via the operation portion (control panel 180 used to start calibrating image forming apparatus; ¶ 0068, Fig. 2).
The motivation applied in claim 2 is incorporated herein.


However, Itagaki teaches wherein the controller forms the plurality of test images by switching a voltage to be applied to the transfer member by a predetermined value in a predetermined range around the center value (test chart, ¶¶ 0094-0104, Fig. 5 and ¶¶ 0115-0122).
The motivation applied in claim 2 is incorporated herein.

Regarding claim 5, Miyamoto teaches the image forming apparatus according to claim 1, but does not explicitly teach further comprising an image detecting unit configured to detect the test images, wherein the controller sets a voltage to be applied to the transfer member during image formation based on a result of detection detected by the image detecting unit.
However, Itagaki teaches further comprising an image detecting unit configured to detect the test images (color sensor 17; ¶ 0048 and ¶¶ 0077-0079, Fig. 4), wherein the controller sets a voltage to be applied to the transfer member during image formation based on a result of detection detected by the image detecting unit (adjustment mode; ¶¶ 0062-0067).
The motivation applied in claim 2 is incorporated herein.


However, Itagaki teaches wherein the image detecting unit outputs data relating to spectral reflectance of the test images based on reflected lights reflected from the test images (¶¶ 0077-0079, Fig. 4), and the controller sets a voltage to be applied to the transfer member during image formation based on the data (adjustment mode; ¶¶ 0062-0067).
The motivation applied in claim 2 is incorporated herein.

Regarding claim 7, Miyamoto in view of Itagaki teach the image forming apparatus according to claim 5, but Miyamoto does not explicitly teach wherein the image detecting unit is optical sensor.
However, Itagaki teaches wherein the image detecting unit is optical sensor (¶ 0048 and ¶¶ 0077-0079, Fig. 4).
The motivation applied in claim 2 is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim 1 above, and further in view of Miyoshi et al. (US 2013/0058671, hereinafter Miyoshi).


However, Miyoshi teaches further comprising a current detecting unit configured to detect a value of a current that flows when a voltage is applied to the transfer member (current detection circuit 111; ¶ 0073, Fig. 1), wherein the controller has another mode for setting a voltage to be applied to the transfer member during image formation based on a relationship between a voltage applied to the transfer member during non-image formation and a current detected by the current detecting unit at that time (voltage value corresponding to current value; ¶ 0073), wherein the controller sets the voltage to be applied to the transfer member during image formation based on the voltage value set in the mode and the relationship (¶¶ 0074-0077).
Miyamoto and Miyoshi are in the same field of endeavor of an image forming apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Miyamoto to include a current detecting unit as taught by Miyoshi. The combination improves the performance of the apparatus by reducing image quality .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aiba (US 2018/0017904) discloses an image forming apparatus that changes bias voltage based on current detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/KENT YIP/Primary Examiner, Art Unit 2672